Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 7/21/2021 is acknowledged.  Claims 1-12 are examined on the merits, with claims 13-20 withdrawn from consideration.
Response to Amendment
Applicant’s amendments, filed 7/21/2021, have been noted and entered.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 recites the limitation "operation B-2" etc. in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 3 depends from claim 1 and therefore claim 11 does not depend from claim 2 which specifically requires operation B-2.  This requirement lacks antecedent basis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 5, 8, 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 20180002236 by Koga et al. taken collectively with US Patent 6300226 by Miyata et al.
Koga discloses a method of manufacturing a silicon carbide coated body comprising at least two silicon carbide layers, comprising: 
A) positioning a porous graphite substrate having an open porosity in a process chamber (00011-0012, 00128);  
B) heating the porous graphite substrate in the process chamber to a temperature to 1200 C. (Example 1) ;  
C) depositing on the porous graphite substrate in a first deposition phase crystalline silicon carbide grains to form a silicon carbide coated graphite substrate by introducing a 
D) increasing or reducing an amount of raw material gas in the process chamber and depositing in a second deposition phase crystalline silicon carbide grains on the silicon carbide coated graphite substrate by introducing a second amount of raw material gases (0068-0069, 0134-0135);  
As for the requirement of different densities, the examiner notes the prior art discloses adjusting the amount of precursor gas during the CVD chamber and therefore would reasonably disclose the deposition of different densities, see also Figure 3-4 and accompanying text).
As for the requirement of raw materials and pressure, Koga discloses CVD process using raw materials including carbon and silicon sources methyltrichlorosilane; however, fails to disclose DMS and hydrogen at atmospheric pressure as specifically claimed.  However, Miyata, also forming a SiC layer onto graphite by using a similar CVD process and discloses heating at normal pressure under hydrogen atmosphere and using hydrogen carrier gas to supply the raw materials, including halogenated organic silicon such as methyltrichlorosilane or dichlorodimethylsilane (i.e. dimethyldichlorosilane) (column 4, lines 52-68).  Therefore, taking the references collectively and all that know to one of ordinary skill in the art, it would have been obvious to have modified Koga to use the CVD method and raw material gases as suggested by Miyata as such would have led to predictable and successful results (i.e. SiC on graphite).  
KSR Int’l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d 1385, 1396 (2007).
Additionally, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  See KSR Int'l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d.
	As for the specific precursor, the claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
	Claim 2:  Koga with Miyata discloses prior to step C) the following B-2) introducing a mixture of dimethyldichlorosilane and H2 into the process chamber and depositing an infusion phase crystalline silicon carbide grains in open pores of the porous graphite substrate by chemical vapor deposition and allow growing of the crystalline silicon carbide grains to silicon carbide crystals until a connected crystalline silicon carbide material in a form of silicon carbide extending at least 50 microns into the porous graphite substrate is formed (Koga at Figures 4). 
	Koga with Miyata fails to disclose the time of infiltration; however, the time is a recognized result effective variable for CVD infiltration, directly affecting the degree of infiltration and therefore it would have been obvious to have determined the appropriate time through routine experimentation to provide the desired and optimum SiC infiltration.  See aslo 
	As for the requirement of tendrils is noted; however, a review of the specification illustrates that such is depth the SiC infiltrates the graphite substrate from the surface to a depth in the pores (see applicants specification at page 34, which defines tendrils) and therefore the prior art that infiltrates the pores of graphite using an obvious process would have resulted in what can reasonably be considered tendrils within the scope of the claims as drafted.  
	Claim 5:  Koga discloses the concentration of the raw material in the second stage is higher than the first state (0135) and discloses dividing the process into any number of stages (0068-0069); however, fails to disclose the claimed twice as much.  However, additionally, Koga discloses the amount of raw material directly affects the decomposition rate (0135).  Therefore it would have been obvious to have determined the relative amount of raw material, including a first and second stage with the second stage being twice as much raw material, through routine experimentation to reap the benefits of SiC infiltration and decomposition rate because Koga general discloses second stage with more raw material and such will affect the decomposition rate.
	Claim 8:  Koda discloses the porous graphite substrate has a porosity of 12% and has pores with a diameter of 10 to 100 microns (011, 0004) and therefore discloses ranges that overlap and thus make obvious the claims as drafted. 
	Claims 10 and 12:  Koda discloses a depth of SiC infiltration into the pores of e.g. 150 microns which abuts and thus makes obvious the claims as drafted (0023) and such infiltration would read on the defined tendrils as discussed above.

Claim 3-4, 6-7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koga et al. taken collectively with Miyata et al. and further with US Patent Application Publication 20160065404 by Weidman et al.
Claim 3:  Koga and Miyata disclose all that is taught above and both Koga (as discussed above) and Miyata (column 5) each individually disclose successive layers of SiC using different process conditions including concentration and also discloses adjusting the temperature of the CVD reactions and therefore discloses the temperature is a result effective variable, directly affecting the grains of SiC, and therefore taking the references collectively it would have been obvious to have modified Koga with Miyata to have cooled the body because such is recognized by Miyata as directly affecting the SiC grain formation and Miyata and Koga discloses adjusting the temperature to achieve the desired SiC formation. 
Koga and Miyata disclose depositing any number of stages and therefore it would have been obvious to perform the various stages as claimed, by varying the concentration of the raw material, as made obvious by the references.
Koga with Miyata fails to disclose the changing the position.  However, Weidman discloses SiC film (0050) and discloses adjusting the position of the substrate in steps or continuously to minimize the effects of local variability in gas flow (0049) and therefore taking the references collectively it would have been obvious to have modified Koga with Miyata to 
Claim 4:  Koga discloses gradual increase (00069, 0135).
Claim 6:  The concentration adjustment would have been obvious for the reasons set forth above with respect to claim 5.
Claim 7:  The prior art discloses increasing an amount of raw material which would necessarily result in the claimed results as the claims illustrate that the particle size naturally flows from the concentration.
Claim 11:  Koga and Miyata make obvious these claim requirements as specifically addressed above with respect to claim 2 (see also Koga at Figure 2 and 4).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koga et al. taken collectively with Miyata et al. and further with US Patent Publication 20160111272 by Girard et al.
Koga et al. taken collectively with Miyata et al. discloses all that is taught above; however, fails to disclose the impurity.  However, Girard also discloses CVD of using similar precursors (0097-00103) for the formation of silicon carbide films (0086) and Girard discloses using an raw material that has a siloxane impurity within the range as claimed (0022-0027, 0091) and therefore taking the reference collectively using the raw material for vapor 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TUROCY whose telephone number is (571)272-2940.  The examiner can normally be reached on Mon, Tues, Thurs, and Friday, 7:00 a.m. to 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.